Citation Nr: 0019387	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  95-08 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a left knee injury, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which continued a 10 percent 
disability rating for residuals of a left knee injury.

The veteran appealed the decision to the Board which remanded 
the case to the RO in December 1996 and in July 1998 for 
further development.  After completion of the requested 
development to the extent possible and continued denial of 
the veteran's claim the RO returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected residuals of a left knee 
injury are manifested by tenderness upon minimal side-to-side 
movement, pain upon squatting, active range of motion from 0 
degrees extension to 60 degrees flexion and passive range of 
motion from 0 degrees extension to 110 degrees flexion, but 
not by arthritis or additional functional loss due to pain or 
weakness.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a left knee injury have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.44-45, 4.59, 4.71a, 
Diagnostic Code 5259 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected residuals of a left knee injury because the 
disorder is more disabling than contemplated by the current 
10 percent disability rating.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also is satisfied that the record 
includes all evidence necessary for the equitable disposition 
of this appeal and that the veteran requires no further 
assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. at 
126.  Otherwise, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was service connected for residuals of a left 
knee injury by a February 1971 rating decision which also 
assigned a 10 disability rating, by analogy, pursuant to DC 
5259.  Under 38 C.F.R. § 4.71a, DC 5259, a symptomatic knee 
following removal of the semilunar cartilage warrants a 10 
percent disability rating.

Residuals of a left knee injury are not specifically listed 
in the rating schedule.  Therefore, this disability must be 
evaluated by analogy.  See 38 C.F.R. § 4.20, 4.27.  When a 
disability is not listed in the diagnostic code the VA may 
assign a rating pursuant to a code provision pertaining to a 
related disorder for which affected functions, anatomical 
localization and symptomatology are similar.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349- 350 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  Evaluation of the 
veteran's left knee disorder under 38 U.S.C.A. § 4.71a, DC 
5259, pertaining to knee cartilage removal is appropriate 
because the symptomatology for the two disorders is similar 
and affects the same functions and anatomical areas.

Service medical records confirm that the veteran sought and 
received medical treatment, including surgery, for an injured 
left knee during service.  After surgery the veteran 
continued to report left knee stiffness and pain over the 
left tibial tubercle.  Both a report of the veteran's July 
1970 separation examination and a contemporaneous medical 
history prominently note the veteran's left knee surgery.

Medical evidence discloses that after service the veteran 
continued to complain of left knee pain, especially upon 
ambulation.  Reports of VA examinations in January 1971 and 
February 1976 note a left knee substantially free of 
pathology but with a prominent anterior tibial tuberosity and 
confirmed pain upon squatting.  The veteran continued to 
report left knee pain and weakness intermittently from 
October 1978 to September 1998 although private and VA 
treatment records confirm only minimal pathology during this 
period.  A November 1992 VA magnetic resonance imaging 
examination found a normal left knee.  VA X-rays from March 
1994 disclosed what the radiologist described as very early 
or beginning degenerative changes and a physician who 
examined the veteran at the same time noted a surgical scar 
along an enlarged left tibial tubercle and intermittent pain 
but diagnosed only very early osteoarthritis and status post 
removal of a foreign body from the left knee.  VA X-rays from 
May 1994 demonstrated mild medial compartment space narrowing 
and "very minimal" angulation of the proximal fibula.  
September 1997 VA joints examination disclosed soft tissue 
swelling distal to the left knee joint near the somewhat 
prominent tibial tubercle with multiple small surgical scars, 
tenderness upon minimal side-to-side movement, pain upon 
squatting and left knee active range of motion from 0 degrees 
extension to 60 degrees flexion and passive range of motion 
from 0 degrees extension to 110 degrees flexion.  The 
examining physician also noted that examination and X-rays 
showed no evidence of knee joint swelling, effusion, 
deformity, tenderness along the joint line, patellar pain or 
skin deformity, bone infection, bony prominence or 
projection, or quadriceps muscle or patellar tendon 
abnormality.  The veteran walked well, his posture was good 
and McMurray, drawer and Lachman tests were all negative.

The VA physician who examined the veteran in September 1997 
provided a December 1998 memorandum pertaining to functional 
loss attributable to the veteran's left knee disorder.  The 
physician opined that examination and the medical 
documentation led him to conclude that although the veteran's 
service-connected left knee disorder limited the left knee 
range of motion, there was no additional functional loss 
attributable to confirmed pain.  The physician further opined 
that the records fail to confirm left knee arthritis and even 
if they did it would not be attributable to the veteran's 
service-connected left knee disorder.

Review of the evidence discloses that the veteran's service-
connected residuals of a left knee injury are manifested only 
by tenderness upon minimal side-to-side movement, pain upon 
squatting, left knee active range of motion from 0 degrees 
extension to 60 degrees flexion and passive range of motion 
from 0 degrees extension to 110 degrees flexion.  The Board 
finds that these manifestations most closely match the 10 
percent rating by analogy, the only evaluation available 
under DC 5259.  The Board also has considered whether the 
facts support a higher evaluation under another DC.  However, 
there is no evidence showing left knee ankylosis, recurrent 
subluxation or lateral instability, frequent episodes of 
"locking" and joint effusion, limitation of leg extension 
or of nonunion or malunion of the tibia and fibula.  
Therefore, ratings under DCs 5256-58, 5261 and 5262, 
respectively, are inappropriate.  The limitation of left knee 
extension is not so severe as to reach even a compensable 
rating under DC 5260.

Even assuming the possible applicability of provisions 
permitting a separate and additional rating for arthritis, 
such a rating is not warranted here because there is no 
confirmed evidence of left knee arthritis attributable to the 
veteran's service-connected left knee disorder.  Furthermore, 
evidence expressly showing that the veteran's left knee pain 
is not productive of additional functional loss precludes a 
higher rating under other provisions of VA regulations.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).

This decision is based solely upon the provisions of the VA's 
rating schedule.  The Board finds that the record does not 
establish that schedular criteria are inadequate to evaluate 
the veteran's disability.  There is no showing that a knee 
disability caused marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) or 
necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of this evidence, the Board finds that remand for compliance 
with the procedures for assignment of an extra-schedular 
evaluation is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

